DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer side of the nozzle unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the end part of the nozzle unit" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer side of the nozzle unit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outer side of the nozzle unit" in lines 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (U.S. Patent 5,472,781 A).
             Regarding claim 14, Kim et al (see the entire document, in particular, col. 1, lines 10-15; Table 1, Examples 1 and 6; Table 3, Examples 21-28) teaches a yarn (see col. 1, lines 10-15 (polyester filament yarn and tire cord formed therefrom) of Kim et al).
             Regarding claims 15 and 17, see Table 1, Example 1 (tenacity (or tensile strength) of 8.5 g/d) and Example 6 (tenacity (or tensile strength) of 8.6 g/d) of Kim et al.
             Regarding claim 16, see col. 1, lines 10-15 of Kim et al.
             Claims 14-18 are product-by-process claims, and even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP §2113).
Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Buyalos et al (U.S. Patent 4,867,936 A).
             Regarding claim 14, Buyalos et al (see the entire document, in particular, col. 1, lines 11-14 and 40-47; Table I) teaches a yarn (see col. 1, lines 11-14 and 40-47 (polyester multi-filament yarn and tire cord formed therefrom) of Buyalos et al).
             Regarding claims 15 and 17, see Table I (tenacity (or tensile strength) of 8.5 g/d or 8.6 g/d; retained strength of 88 – 100%) of Buyalos et al.
             Regarding claim 16, see col. 1, lines 11-14 and 40-47 of Buyalos et al.
             Claims 14-18 are product-by-process claims, and even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself, and does not depend on its method of production (see MPEP §2113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A).
             Regarding claim 1, Fukudome et al (see the entire document, in particular, paragraphs [0020], [0025], [0032] – [0038], [0046], [0074], [0143], [0147], [0149], [0153] – [0155], [0167] and [0246]; Figure 1) teaches a spinning pack (see paragraph [0025] (spinning apparatus) of Fukudome et al), including (a) a spinneret having a nozzle unit (see paragraph [0034] (spinnerette 7), [0147] (holes of the spinnerette), [0246] (polymer spun from a spinnerette having 136 round holes) and Figure 1 of Fukudome et al); (b) a heating unit for heating the nozzle unit (see paragraph [0035] (heating cylinder 8; heat generated by heating cylinder 8 heats the holes (or nozzles)) and Figure 1 of Fukudome et al); (c) a pack body surrounding at least a part of the spinneret (see paragraph [0033] (spinning pack 6) and Figure 1 of Fukudome et al); and (d) a spinning block surrounding the pack body (see paragraph [0032] (spinning block 5) and Figure 1 of Fukudome et al), wherein (d)(i) the spinneret includes a first surface which defines a storage space while facing at least one surface of the spinning block, and a second surface facing the first surface (see Figure 1 (the space between the nozzle plate and the top surface of the spinneret is a storage chamber) of Fukudome et al), wherein (d)(ii) the nozzle unit includes a plurality of discharge holes (see paragraphs [0147] (holes of the spinnerette), [0246] (polymer spun from a spinnerette having 136 round holes) and Figure 1 of Fukudome et al), and wherein (d)(iii) wherein the heating unit is disposed at an outer side of the nozzle unit (see paragraph [0035] (heating cylinder 8) and Figure 1 of Fukudome et al). Fukudome et al does not explicitly teach (1) that the nozzle unit protrudes from the second surface. Smook et al (see the entire document, in particular, col. 1, lines 41-46; col. 2, lines 11-20; col. 3, lines 7-9; Figures 1-3) teaches a spinning pack (see col. 1, lines 41-46 (spinneret); col. 3, lines 7-9 (spinneret 10); Figures 1-3 of Smook et al), wherein the nozzle unit protrudes from the second surface (see col. 2, lines 11-16 (an embodiment with the capillaries extending from the spinneret surface) of Smook et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the apparatus of Fukudome et al in view of Smook et al so that the spinning composition issuing from the capillaries is prevented from coming into contact with a spinneret surface (see col. 2, lines 16-20 of Smook et al). Sakihara (see the entire document, in particular, the abstract; Figures 2 (c) and 3(e) of Sakihara) teaches a spinning pack (see the abstract; Figures 2 (c) and 3(e) of Sakihara), wherein the nozzle unit protrudes from the second surface (see the abstract; Figures 2 (c) and 3(e) of Sakihara), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the apparatus of Fukudome et al in view of Sakihara in order to keep the orifices free from adhesion (or deposition) of molten polymers (see the abstract of Sakihara).
             Regarding claim 5, the recited temperature range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the apparatus of Fukudome et al in view of either Smook et al or Sakihara in order to take into consideration heat loss through the nozzle walls.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A) as applied to claims 1 and 5 above, and further in view of Gerking (U.S. Patent Application Publication 2009/0221206 A1).
             Regarding claim 2, Fukudome et al (in combination with either Smook et al or Sakihara) does not explicitly teach (1) wherein the heating unit is disposed between the second surface and an end part of the nozzle unit. Gerking (see the entire document, in particular, paragraphs [0001], [0007], [0021], [0023], [0024] and [0036]; Figures 1 and 3) teaches a spinning pack (see paragraph [0001] (spinning device) of Gerking), wherein the heating unit is disposed between the second surface and an end part of the nozzle unit (see paragraphs [0021] (spinning nipples 23), [0023] (protruding spinning nipples 23), [0024] (spinning nipples 23 are provided with heating means 24) and [0036] (material is heated in channel 14 by heating means 10); Figures 1 and 3 of Gerking), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heating unit disposed between the second surface and an end part of the nozzle unit in the apparatus of Fukudome et al (in combination with either Smook et al or Sakihara) in view of Gerking in order to provide an apparatus which is compact (see paragraph [0007] of Gerking).
              Regarding claim 3, see paragraphs [0021] (spinning nipples 23), [0023] (protruding spinning nipples 23), [0024] (spinning nipples 23 are provided with heating means 24) and [0036] (material is heated in channel 14 by heating means 10); Figures 1 and 3 of Gerking.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A) as applied to claims 1 and 5 above, and further in view of GB 1058782 A.
              Regarding claim 4, Fukudome et al (in combination with either Smook et al or Sakihara) does not explicitly teach (1) that the heating unit includes a heating wire. GB 1058782 A (see the entire document, in particular, page 1, lines 14-16; page 2, lines 85-100; Figure 1) teaches a spinning pack (see page 1, lines 14-16 (spinning apparatus) of GB 1058782 A), wherein the heating unit includes a heating wire (see page 2, lines 85-100 (electric resistance heaters 7)  and Figure 1 of GB 1058782 A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heating wire in the apparatus of Fukudome et al (in combination with either Smook et al or Sakihara) in view of GB 1058782 A because the substitution of one known element (i.e., electric resistance heaters 7, as taught by GB 1058782 A) for another known element (i.e., heating cylinder 8, as taught by Fukudome et al) would have yielded predictable results (e.g., heating of the nozzle unit) to one of ordinary skill in the art.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A) as applied to claims 1 and 5 above, and further in view of Stockbridge (U.S. Patent 3,881,850 A).
             Regarding claim 6, Fukudome et al (in combination with either Smook et al or Sakihara) does not explicitly teach (1) a heater disposed in the spinning block. Stockbridge (see the entire document, in particular, col. 1, lines 5-13; col. 5, lines 1-10; Figure 1) teaches a spinning pack (see col. 1, lines 5-13 (melt-spinning apparatus) of Stockbridge), including a heater disposed in the spinning block (see col. 5, lines 1-10 (electric heaters 76 in spin block 14) and Figure 4 of Stockbridge), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heater disposed in the spinning block in the apparatus of Fukudome et al (in combination with either Smook et al or Sakihara)  in view of Stockbridge in order to maintain a heating medium at a desired temperature (see col. 5, lines 1-10 of Stockbridge).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A).
              Regarding claim 7, Fukudome et al (see the entire document, in particular, paragraphs [0020], [0025], [0032] – [0038], [0046], [0074], [0143], [0147], [0149], [0153] – [0155], [0167] and [0246]; Figure 1) teaches a yarn manufacturing apparatus (see paragraph [0025] (spinning apparatus) and Figure 1 of Fukudome et al), including (a) a spinneret having a nozzle unit for discharging molten polymer (see paragraphs [0034] (spinnerette 7), [0147] (holes of the spinnerette) and [0246] (polymer spun from a spinnerette having 136 round holes); Figure 1 of Fukudome et al); (b) a heating unit for heating the nozzle unit (see paragraph [0035] (heating cylinder 8; heat generated by heating cylinder 8 heats the holes (or nozzles)) and Figure 1 of Fukudome et al); and (c) a cooling unit disposed in the nozzle unit side of the spinneret and for cooling the plurality of filaments formed by discharging a molten polymer from the nozzle unit (see paragraphs [0036] (cooling device 9) and [0149] (spun fibers are cooled by using cooling air); Figure 1 of Fukudome et al), wherein (c)(i) the spinneret includes a first surface and a second surface facing the first surface, and the second surface directs toward the cooling unit (see Figure 1 (the space between the nozzle plate and the top surface of the spinneret is a storage chamber) of Fukudome et al), wherein (c)(ii) the nozzle unit includes a plurality of discharge holes (see paragraphs [0147] (holes of the spinnerette), [0246] (polymer spun from a spinnerette having 136 round holes) and Figure 1 of Fukudome et al), and wherein (c)(iii) the heating unit is disposed at an outer side of the nozzle unit (see paragraph [0035] (heating cylinder 8) and Figure 1 of Fukudome et al). Fukudome et al does not explicitly teach (1) that the nozzle unit protrudes from the second surface. Smook et al (see the entire document, in particular, col. 1, lines 41-46; col. 2, lines 11-20; col. 3, lines 7-9; Figures 1-3) teaches a spinning pack (see col. 1, lines 41-46 (spinneret); col. 3, lines 7-9 (spinneret 10); Figures 1-3 of Smook et al), wherein the nozzle unit protrudes from the second surface (see col. 2, lines 11-16 (an embodiment with the capillaries extending from the spinneret surface) of Smook et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the apparatus of Fukudome et al in view of Smook et al so that the spinning composition issuing from the capillaries is prevented from coming into contact with a spinneret surface (see col. 2, lines 16-20 of Smook et al). Sakihara (see the entire document, in particular, the abstract; Figures 2 (c) and 3(e) of Sakihara) teaches a spinning pack (see the abstract; Figures 2 (c) and 3(e) of Sakihara), wherein the nozzle unit protrudes from the second surface (see the abstract; Figures 2 (c) and 3(e) of Sakihara), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the apparatus of Fukudome et al in view of Sakihara in order to keep the orifices free from adhesion (or deposition) of molten polymers (see the abstract of Sakihara).
             Regarding claim 8, see paragraphs [0025], [0037], [0038], [0046], [00153] and [0154]; Figure 1 of Fukudome et al.
Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al (U.S. Patent Application Publication 2011/0020628 A1) in combination with either Smook et al (U.S. Patent 4,927,586 A) or Sakihara (JP-55045823-A).
              Regarding claim 9, Fukudome et al (see the entire document, in particular, paragraphs [0020], [0025], [0032] – [0038], [0046], [0074], [0143], [0147], [0149], [0153] – [0155], [0167] and [0246]; Figure 1) teaches a yarn manufacturing process (see paragraph [0020] (yarn forming process) and Figure 1 of Fukudome et al), including the steps of (a) discharging a molten polymer using a spinning pack to form a plurality of filaments (see paragraphs [0034] (spinnerette 7), [0147] (holes of the spinnerette) and [0246] (polymer spun from a spinnerette having 136 round holes); Figure 1 of Fukudome et al); (b) cooling the plurality of filaments using a cooling unit (see paragraphs [0036] (cooling device 9) and [0149] (spun fibers are cooled by using cooling air); Figure 1 of Fukudome et al); (c) converging the plurality of filaments to form a multi-filament (see paragraphs [0037] (yarns, filaments)], [0038] (oiling device) and [0153] (spun fibers are taken up as unstretched yarns); Figure 1 of Fukudome et al); (d) drawing the multi-filament (see paragraphs [0025] (stretching apparatus) and [0154] (stretch the unstretched yarns); Figure 1 of Fukudome et al); and (e) winding the drawn multi-filament (see paragraphs [0046] (winder 19) and [0167] (filaments are wound by a winder); Figure 1 of Fukudome et al); wherein the spinning pack includes (f) a spinneret having a nozzle unit (see [0034] (spinnerette 7), [0147] (holes of the spinnerette) and [0246] (polymer spun from a spinnerette having 136 round holes); Figure 1 of Fukudome et al); (g) a heating unit for heating the nozzle unit (see paragraph [0035] (heating cylinder 8; heat generated by heating cylinder 8 heats the holes (or nozzles)) and Figure 1 of Fukudome et al); (h) a pack body surrounding at least a part of the spinneret (see paragraph [0033] (spinning pack 6) and Figure 1 of Fukudome et al); and (I) a spinning block surrounding the pack body (see paragraph [0032] (spinning block 5) and Figure 1 of Fukudome et al), wherein (I)(i) the spinneret includes a first surface which defines a storage space while facing at least one surface of the spinning block, and a second surface facing the first surface (see Figure 1 (the space between the nozzle plate and the top surface of the spinneret is a storage chamber) of Fukudome et al), wherein (I)(ii) the nozzle unit includes a plurality of discharge holes (see paragraphs [0147] (holes of the spinnerette), [0246] (polymer spun from a spinnerette having 136 round holes) and Figure 1 of Fukudome et al), and wherein (I)(iii) the heating unit is disposed at an outer side of the nozzle unit (see paragraph [0035] (heating cylinder 8) and Figure 1 of Fukudome et al). Fukudome et al does not explicitly teach (1) that the nozzle unit protrudes from the second surface. Smook et al (see the entire document, in particular, col. 1, lines 41-46; col. 2, lines 11-20; col. 3, lines 7-9; Figures 1-3) teaches a spinning pack (see col. 1, lines 41-46 (spinneret); col. 3, lines 7-9 (spinneret 10); Figures 1-3 of Smook et al), wherein the nozzle unit protrudes from the second surface (see col. 2, lines 11-16 (an embodiment with the capillaries extending from the spinneret surface) of Smook et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the process of Fukudome et al in view of Smook et al so that the spinning composition issuing from the capillaries is prevented from coming into contact with a spinneret surface (see col. 2, lines 16-20 of Smook et al). Sakihara (see the entire document, in particular, the abstract; Figures 2 (c) and 3(e) of Sakihara) teaches a spinning pack (see the abstract; Figures 2 (c) and 3(e) of Sakihara), wherein the nozzle unit protrudes from the second surface (see the abstract; Figures 2 (c) and 3(e) of Sakihara), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a nozzle unit protruding from the second surface in the process of Fukudome et al in view of Sakihara in order to keep the orifices free from adhesion (or deposition) of molten polymers (see the abstract of Sakihara).
             Regarding claim 10, the recited temperature range would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the apparatus of Fukudome et al in view of either Smook et al or Sakihara in order to take into consideration heat loss through the nozzle walls.
             Regarding claim 11, see paragraph [0153] (take-up speed of 300 – 2,000 m/min) of Fukudome et al.
             Regarding claim 12, see paragraph [0155] (stretching ratio of 2 – 7) of Fukudome et al.
             Regarding claim 13, see paragraph [0074] (polyesters) of Fukudome et al.
Conclusion           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742